Case 18-42529-pwb   Doc 18   Filed 01/16/19 Entered 01/16/19 14:39:03   Desc Main
                             Document     Page 1 of 8
Case 18-42529-pwb   Doc 18   Filed 01/16/19 Entered 01/16/19 14:39:03   Desc Main
                             Document     Page 2 of 8
Case 18-42529-pwb   Doc 18   Filed 01/16/19 Entered 01/16/19 14:39:03   Desc Main
                             Document     Page 3 of 8
Case 18-42529-pwb   Doc 18   Filed 01/16/19 Entered 01/16/19 14:39:03   Desc Main
                             Document     Page 4 of 8
Case 18-42529-pwb   Doc 18   Filed 01/16/19 Entered 01/16/19 14:39:03   Desc Main
                             Document     Page 5 of 8
Case 18-42529-pwb   Doc 18   Filed 01/16/19 Entered 01/16/19 14:39:03   Desc Main
                             Document     Page 6 of 8
Case 18-42529-pwb   Doc 18   Filed 01/16/19 Entered 01/16/19 14:39:03   Desc Main
                             Document     Page 7 of 8
Case 18-42529-pwb   Doc 18   Filed 01/16/19 Entered 01/16/19 14:39:03   Desc Main
                             Document     Page 8 of 8
